DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The amendments to the claims filed July 21, 2021 have overcome the claim objections and 112(b) rejection.
	Furthermore, as was discussed in the previous Office Action, Clark (U.S. Patent # 7,056,846) taught a method for forming a composition for treating fibrous substrates to render those substrates hydrophobic wherein hydrophobic polymer in the form of a fluorochemical monofunctional compound, an additive in the form of a catalyst/dibutyltin dilaurate and a curing agent/functional isocyanate in a solvent were mixed followed by curing to form a functional reagent A and wherein the functional isocyanate included aliphatic diisocyantes. However, Clark does not fairly teach or suggest a step 2 of weighing 0.1%-5% of nanoparticles, 0.1%-2% of surface modifier and the balance toluene according to weight percent respectively, mixing and then stirring for 72-76 h, cleaning with acetone, centrifuging at 8000-9000 rpm for 3-5 times, and drying at 78-82 ℃ for 12-14 h to obtain a functional reagent B.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 through 17 have been allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.